DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/574493 filed on September 19, 2019 in which Claims 1-21 are presented for examination.

Status of Claims
Claims 1-21 are pending, of which claims 1-21 are rejected under 103. 


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the virtual node values" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the virtual node values" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the virtual node values" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh (US Patent Application 2018/0191758) in view of Mestha (US Patent Application 2018/0255091).

Claim 1, Abbaszadeh teaches a system to protect an industrial asset (View Abbaszadeh ¶ 2, 23; threat detection model), comprising: a plurality of 
monitoring nodes, each monitoring node generating a series of monitoring node 
values over time that represent a current operation of the industrial asset (View Abbaszadeh ¶ 2, 3; plurality of monitoring nodes, series of monitoring node values); an abnormality detection computer to determine that at least one abnormal 
monitoring node is currently being attacked or experiencing a fault (View Abbaszadeh ¶ 23, 34; monitor abnormal events).

Abbaszadeh does not explicitly teach an autonomous, resilient estimator, coupled to the plurality of monitoring nodes and the abnormality detection computer, to: (i) continuously execute an adaptive learning process to create or update virtual sensor models for the monitoring nodes, (ii) responsive to an indication that the at least one 
abnormal monitoring node is currently being attacked or experiencing a fault, 
automatically determine a level of neutralization, (iii) dynamically reconfigure the autonomous, resilient estimator to estimate a series of virtual node values for the abnormal monitoring node or nodes based on information from normal monitoring nodes, appropriate virtual sensor models, and the determined level of neutralization, 


However, Mestha teaches an autonomous, resilient estimator, coupled to the plurality of monitoring nodes and the abnormality detection computer (View Mestha ¶ 22, 44; resilient estimator (BPRE)), to: (i) continuously execute an adaptive learning process to create or update virtual sensor models for the monitoring nodes (View Mestha ¶ 96; deep learning features), (ii) responsive to an indication that the at least one 
abnormal monitoring node is currently being attacked or experiencing a fault, 
automatically determine a level of neutralization (View Mestha ¶ 8, 21; generate neutralized signals), (iii) dynamically reconfigure the autonomous, resilient estimator to estimate a series of virtual node values for the abnormal monitoring node or nodes based on information from normal monitoring nodes, appropriate virtual sensor models, and the determined level of neutralization (View Mestha ¶ 43, 103; virtual sensors/time series signals), and (iv) replace the series of monitoring node values from the abnormal monitoring node or nodes with the virtual node values (View Mestha ¶ 96, 98, 103; BPRE forces attacked sensor signals into normalcy boundary). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Abbaszadeh with an autonomous, resilient estimator, coupled to the plurality of monitoring nodes and the abnormality detection computer, to: (i) 
abnormal monitoring node is currently being attacked or experiencing a fault, 
automatically determine a level of neutralization, (iii) dynamically reconfigure the autonomous, resilient estimator to estimate a series of virtual node values for the abnormal monitoring node or nodes based on information from normal monitoring nodes, appropriate virtual sensor models, and the determined level of neutralization, and (iv) replace the series of monitoring node values from the abnormal monitoring node or nodes with the virtual node values since it is known in the art that a neutralization level can be determined (View Mestha ¶ 8, 21).  Such modification would have allowed monitoring nodes to be replaced.

Claim 15 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 21 is the medium corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mestha further teaches the determined level of neutralization is based at least in part on at least one of: (i) an identified criticality of an encountered cyber-attack, (ii) an identified criticality of the industrial asset, and (iii) a current operating mode of the industrial asset (View Mestha ¶ 97, 21, 22; cyber attacks/operational state). 

Claim 16 is the method corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mestha further teaches the determined level of neutralization is associated with at least one of: (i) minimal performance degradation, (ii) degraded but secure performance, and (iii) a safe shutdown procedure (View Mestha ¶ 8, 21, 22; output neutralized signals). 

Claim 17 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

 
Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mestha further teaches the determined level of neutralization is associated with estimation error statistics of a virtually sensed node (View Mestha ¶ 43, 103; virtual data). 

Claim 18 is the method corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

 
(View Mestha ¶ 22, 48, 52; estimating true feature from boundary). 

Claim 19 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.


Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 1.  Mestha further teaches the industrial asset is associated with at least one of: (i) a turbine, (ii) a gas turbine, (iii) a wind turbine, (iv) an engine, (v) a jet engine, (vi) a locomotive engine, (vii) a refinery, (viii) a power grid, (ix) a dam, and (x) an autonomous vehicle (View Abbaszadeh ¶ 37; gas turbine). 
 


Claim(s) 6, 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh (US Patent Application 2018/0191758) in view of Mestha (US Patent Application 2018/0255091) and further in view of Subramanian (US Patent Application 2020/0104184).



However, Subramanian teaches the adaptive learning process is associated 
with a reinforcement learning method (View Subramanian ¶ 12, 13; reinforcement learning). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the adaptive learning process is associated with a reinforcement learning method since it is known in the art that a reinforcement method can be used (View Subramanian ¶ 12, 13).  Such modification would have allowed a machine learning process to update the monitoring nodes.

 
Claim 20 is the method corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Subramanian further teaches the reinforcement learning method is associated with at least one of: (i) Q-learning, (ii) a recursive least-squares method, and (iii) a recursive weighted least-squares method (View Subramanian ¶ 43; Q-learning). 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh (US Patent Application 2018/0191758) in view of Mestha (US Patent Application 2018/0255091) and further in view of Ghosh (US Patent Application 2013/0211871).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Abbasadeh and Mestha does not explicitly teach the autonomous, resilient estimator is 
associated with a partially observed Markov decision process with continuous 
state and action spaces.

However, Ghosh teaches the autonomous, resilient estimator is associated with a partially observed Markov decision process with continuous state and action spaces (View Ghosh ¶ 24, 32; Markov chain model). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the autonomous, resilient estimator is associated with a partially observed Markov decision process with continuous state and action spaces since it is known in the art that a Markov chain model can be used (View Ghosh ¶ 24, 32).  Such modification would have allowed the Markov chain model to estimate the monitoring node values.


Claim(s) 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh (US Patent Application 2018/0191758) in view of Mestha (US Patent Application 2018/0255091) and further in view of Abbaszadeh (US Patent Application 2019/0230106).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Abbaszadeh (758) and Mestha does not explicitly teach the virtual sensor models are created or updated based on at least one of: (i) an analysis of variance, and (ii) a 
correlation/regression analysis.

However, Abbaszadeh (106) teaches the virtual sensor models are created or updated based on at least one of: (i) an analysis of variance, and (ii) a correlation/regression analysis (View Abbaszadeh (106) ¶ 50; ANOVA). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the virtual sensor models are created or updated based on at least one of: (i) an analysis of variance, and (ii) a correlation/regression analysis since it is known in the art that an analysis variance can be used (View Abbaszadeh (106) ¶ 50).  Such modification would have allowed the allowance variance to update the virtual sensor.




However, Abbaszadeh (106) teaches the autonomous, resilient estimator estimates the series of virtual node values directly in time space after pre-filtering (View Abbaszadeh (106) ¶ 26; prefiltering). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the autonomous, resilient estimator estimates the series of virtual node values directly in time space after pre-filtering since it is known in the art that pre-filtering can be used (View Abbaszadeh (106) ¶ 26).  Such modification would have allowed virtual node values to be determined after pre-filtering.

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  Abbaszadeh further teaches the pre-filtering includes: (i) de-noising via low pass filtering using low pass filters with individual cut-off frequencies tuned based on individual bandwidths of each monitoring node, and (ii) outlier removal by computing a standard deviation of measurement over a sliding window (View Abbaszadeh (106) ¶ 55; de-noising). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh (US Patent Application 2018/0191758) in view of Mestha (US Patent Application 2018/0255091) and further in view of Marsili (US Patent Application 2011/0115453).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Abbaszadeh (758) and Mestha does not explicitly teach the dynamic reconfiguration is associated with at least one of: (i) an indexed selector, (ii) bumpless transfer control, 
and (iii) a proportional-integral-derivative controller, (iv) a switched adaptive control, and (v) a smooth transition controller.

However, Masrsili teaches the dynamic reconfiguration is associated with at least one of: (i) an indexed selector, (ii) bumpless transfer control, and (iii) a proportional-integral-derivative controller, (iv) a switched adaptive control, and (v) a smooth transition controller (View Marsili ¶ 18; PID). 
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with the dynamic reconfiguration is associated with at least one of: (i) an indexed selector, (ii) bumpless transfer control, and (iii) a proportional-integral-derivative controller, (iv) a switched adaptive control, and (v) a smooth transition controller since it is known in the art that dynamic reconfiguring to be executed (View Marsili ¶ 307).  Such modification would have allowed a proportional integral derivative controller to execute dynamic reconfiguring.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Benesty (US Patent Application 2003/0204371) teaches monitor industrial processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114